Citation Nr: 9922431	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  98-16 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits.

2.  Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1949 
through August 1969.  He died on February [redacted], 1998.  The 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied the benefits sought on 
appeal.  



FINDINGS OF FACT

1.  The veteran died on February [redacted], 1998, as a result of 
alcoholic cirrhosis.

2.  During the veteran's lifetime, service connection was 
established for residuals of a gunshot wound to the left 
calf, Muscle Groups XI and XII, with compound fracture of the 
tibia, status post osteotomy, evaluated as 20 percent 
disabling; and for residuals of excision of melanoma tumor of 
the left foot, residuals of excision of left groin lymph 
nodes due to metastatic melanoma, malaria, and for a shrapnel 
wound scar on the right thigh, all evaluated as 
noncompensably disabling.  

3.  There is no competent evidence that a disability of 
service origin caused, hastened, or materially and 
substantially contributed to the veteran's death.

4.  There is no evidence to show that the veteran had a 
permanent and total service-connected disability, or that the 
veteran had a permanent and total disability at the time of 
his death, or that the veteran died as a result of a service-
connected disability.



CONCLUSIONS OF LAW

1.  The claim of entitlement to DIC benefits is not well 
grounded.  38 U.S.C.A. 
§§ 1310, 5107 (West 1991); 38 C.F.R. §§ 3.22, 3.102, 3.312 
(1998).     

2.  The requirements for eligibility for Dependents' 
Educational Benefits under Chapter 35, Title 38, United 
States Code, have not been met.  38 U.S.C.A. §§ 3501, 3510 
(West 1991); 38 C.F.R. §§ 3.807, 21.3021 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  DIC benefits

The appellant claims that she is entitled to DIC benefits.  
The veteran died as a result of alcoholic cirrhosis caused by 
alcoholism and the appellant contends that the veteran should 
have been service connected for this disorder.   

The law provides Dependency and Indemnity Compensation 
benefits for a spouse of a veteran who dies from a service-
connected disability.  See 38 U.S.C.A. § 1310.  A service-
connected disability is one contracted in the line of duty 
that was incurred in or aggravated by active service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  The death of a veteran will be considered as having 
been due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  See 38 
C.F.R. § 3.312(c).

The threshold question for the Board, however, is whether the 
appellant has presented a well-grounded claim for service 
connection.  A well-grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  See 
38 U.S.C.A. § 5107(a) (West 1991);  Murphy v. Derwinski 1 Vet 
App. 78, 81 (1990).  In a case such as this, where the 
determinative issue involves a question of medical causation, 
competent medical evidence in support of the claim is 
required for the claim to be found well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).   If the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  Boeck v. Brown, 6 Vet.App. 14, 17 
(1993).

To establish that a claim for service connection is well 
grounded, the three elements must be satisfied.  First, there 
must be evidence of an incurrence or aggravation of a disease 
or injury in service.  Second, there must be competent (i.e. 
medical) evidence of a disability existing at the time of the 
veteran's death.  Third, there must be evidence of a nexus or 
link between the in-service injury or disease and the 
disability listed as the cause of death, as shown throughout 
the medical evidence.  See Epps, supra.  Lay or medical 
evidence, as appropriate, may be used to substantiate the 
service incurrence.  See Caluza v. Brown, 6 Vet. App. 498, 
506 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that, alternatively, a claim may 
be well grounded based on the application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service, or during an applicable presumption 
period, and that the veteran still had such a condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  That 
evidence must be medical unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  If the chronicity provision does not apply 
(i.e., if a chronic disorder is not noted in service), a 
claim may still be well grounded or reopened no the basis of 
38 C.F.R. § 3.303(b) "if the condition is observed during 
service or during any applicable presumption period, 
continuity of symptomatology is determined thereafter, and 
competent medical evidence relates the condition to that 
symptomatology.  Savage, supra.  

In the present case, at the time of the veteran's death 
service connection was in effect for residuals of a gunshot 
wound to the left calf, Muscle Groups XI and XII, with 
compound fracture of the tibia, status post osteotomy; 
residuals of excision of melanoma tumor of the left foot; 
residuals of excision of left groin lymph nodes due to 
metastatic melanoma; malaria, and for shrapnel wound scar on 
the right thigh.  A death certificate indicates that the 
veteran died as a result of alcoholic cirrhosis.  There is no 
competent medical evidence of record establishing that the 
veteran's death was the result of a service-connected 
disability.  

The appellant also argues that the veteran should have been 
service connected for alcoholism, which ultimately led to his 
death.  However, with respect to claims filed after 
October 31, 1990, 38 U.S.C. § 105(a), as amended by 
section 8052(a)(1) of the Omnibus Budget Reconciliation Act 
of 1990 and implemented by 38 C.F.R. § 3.1(m), precludes, for 
purposes of all VA benefits, a finding that an injury or 
disease that was a result of a person's own alcohol or drug 
abuse was incurred or aggravated in line of duty.  Thus, for 
purposes of all VA benefits, eligibility for which requires a 
service-connected disability or death, section 105(a) 
precludes service connection of a disability resulting from 
alcohol or drug abuse on the basis of the disability's 
incurrence or aggravation in service or of a death resulting 
from such a disability.  See VAOPGCPREC 2-98 (February 10, 
1998).  

Therefore, because the appellant has not submitted competent 
medical evidence to show that the veteran died as the result 
of a service-connected disability or a disability incurred in 
the line of duty, the Board holds that the appellant failed 
to meet her initial burden of submitting evidence of a well-
grounded claim for DIC benefits and the appellant's claim 
must be denied.  


II.  Dependents' Educational Benefits

In connection with the DIC claim, the appellant also contends 
that she is entitled to Dependents' Educational Assistance 
under Chapter 35.  The surviving spouse of a veteran will 
have basic eligibility for Chapter 35 benefits if: (1) the 
veteran was discharged from service under conditions other 
than dishonorable, or died in service; and (2) the veteran 
has a permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) the veteran died 
as a result of a service-connected disability. See 38 
U.S.C.A. §§ 3501, 3510; 38 C.F.R. §§ 3.807(a), 21.3021.  
Eligibility is denied in this case, as none of the foregoing 
criteria have been met.  Simply, the veteran is not shown to 
have died of a service connected disability, and is not shown 
to have had a service connected disability which was totally 
disabling.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
DIC benefits are denied.  

Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

